Day, J.
I. The abstract does not show that any appeal was taken, and hence it does not appear that the plaintiff is entitled to have any question considered.
II. The abstract does not show that any exception was taken, nor does it contain an assignment of errors. For that reason nothing is presented for our consideration.
III. The only point urged in argument is that the evidence does not sustain the verdict. It is not shown that all the evidence is abstracted. *697The evidence set forth in the abstract shows it to be about equally balanced, with the preponderance, perhaps, slightly in favor of defendant.
Waiving the failure of the abstract to show the taking of an appeal, the judgment is
Affirmed.